USCA1 Opinion

	




          February 12, 1993                                 NOT FOR PUBLICATION                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 92-1946                              JESUS M. PENALOZA-CLEMENTE,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Raymond L. Acosta, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ____________________            Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for            ______________________     _________________________        appellant.            Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez            _______________________                              _____________        Garcia,  Assistant  United States  Attorney,  and  Donna C.  McCarthy,        ______                                             __________________        Assistant Regional  Counsel, Department of Health  and Human Services,        on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.   Jesus Penaloza Clemente  ("Penaloza")                      __________            applied for  Social  Security disability  benefits,  alleging            disability  due to  back and  leg injury  and nerves.   In  a            Disability Report,  he further  stated that he  suffered from            high blood pressure.   After  a hearing, the  ALJ denied  his            claim,  but  the Appeals  Council  vacated  the decision  and            remanded for further testimony on pain.  After a supplemental            hearing, the  ALJ again  denied Penaloza's application.   The            ALJ found  that Penaloza  had severe hypertension,  which was            controlled  with  medication,  and  that  he  had   undergone            arthroscopic removal  of torn cartilage in  both knees before            March  31,  1988,  the  date  when  his  disability  coverage            expired,  but that those conditions did not meet or equal any            listing  in  20  C.F.R.  Part 404,  Subpart  P,  Appendix  1.            Although  the  ALJ  determined  that Penaloza  had  "mild  to            moderate occasional  pain" in  both knees, he  concluded that            the pain was relieved by medication and that the pain did not            reduce  Penaloza's residual  functional  capacity.   Penaloza            could not return to  his former work as security  guard since            he could  not stand or walk for more than two hours during an            eight-hour work day and  could not use his legs  for constant            repetitive  movement.    However,  the   ALJ  concluded  that            Penaloza  could  sit and  use  his  arms without  limitation.            Finding that Penaloza had no nonexertional limitations,  that            he  could perform  sedentary  work, and  that his  vocational            attributes fit the criteria  of Rule 201.25 in Appendix  2 of            the regulations, the ALJ determined that Rule 201.25 directed            a  conclusion  that  Penaloza  was not  disabled.    Penaloza            appealed the ALJ's denial of benefits to the district  court,            which  affirmed the ALJ's decision.  He then sought review in            this court.  We affirm.                        I.  Allegations of Pain                          ___________________                      Penaloza does not challenge the ALJ's determination            that his  knee condition  and hypertension  did  not meet  or            equal any listing  in the regulations.   He claims,  however,            that  the ALJ  failed to  consider  his allegations  of pain,            asserting that  he complained "constantly and persistently to            the examining  physicians of severe disabling pain."   In his            decision,  the ALJ  noted that  Penaloza did  have knee  pain            during  the  coverage  period as  a  result  of  a fall  that            occurred  on April 24, 1987.   The ALJ  found that Penaloza's            pain responded to treatment, however, and that as of April 6,            1988,  one week  after Penaloza's coverage  expired, Penaloza            was experiencing no pain  when his knees were palpated.   The            ALJ further characterized the pain that Penaloza had suffered            to be of "moderate character"  which was relieved by physical            therapy  and  "mild analgesics  of  a  non-narcotic character            which did not cause  any side effect[s]."  Apparently  on the            basis  of Penaloza's testimony at the  hearings, the ALJ also            found that  Penaloza "may  experience discomfort and  mild to                                         -3-            moderate  pain on an occasional basis and it [is] relieved by            the use of non-narcotic analgesics."  Penaloza's      medical            records  fully support the ALJ's findings as to the nature of            Penaloza's pain  for the period before  his coverage expired.            The  records document  that  Penaloza complained  of pain  to            examining physicians  and to his physical  therapist a number            of  times after his fall.  His complaints occurred even after            the torn menisci (fibrocartilage)  in both knees were removed            arthroscopically.   In  all instances  but one,  however, the            reports state merely that  he reported "pain" or "discomfort"            or that one or the other of  his knees "hurt."  Only once, in            October  1987, within  weeks of  his surgery,  did he  report            "intense pain," and that was to his physical therapist  about            his right knee.   The pain appears to have  resulted from the            specific exercise he was  performing during therapy that day.            A  subsequent report in November 1987 stated that he had full            range  of movement in both knees "without pain."  The records            contain no further report of pain in his right knee, although            in December 1987 he  reported to his physical  therapist that            the pain in his left  knee had increased and in January  1988            he reported to the therapist that his left knee "continues to            hurt."  For the  two-month period between the end  of January            and expiration  of his coverage  on March 31,  1988, however,            there are no further reports of  pain.  On April 6, 1988, his            physician reported that he had "no pain on palpation."                                           -4-                      Most of Penaloza's testimony during the hearings in            October  1989  and  June  1990  described  the  pain  he  was            experiencing  at that time.  Since he had reinjured his knees            in  a fall on March 30, 1989,  before the hearings and a year            after his coverage  had expired, that testimony  is of little            relevance  in  determining  his  degree of  pain  during  the            coverage  period.   (The  ALJ  did  consider that  testimony,            however, and determined, as the above summary of his findings            indicates, that  at the  time of  the  hearings Penaloza  was            experiencing  occasional  mild  to  moderate  pain  which was            relieved by analgesics.)                        Some of  Penaloza's testimony did describe his pain            during the  coverage period  after  his first  fall in  April            1987.   Penaloza explained "that a toothache would be more or            less the  same" as the pain he  then experienced.  When asked            to describe the  intensity of the pain, he stated that it was            "a continuous pain, very strong."  He  further testified that            he told his doctor that he "could no longer stand the  pain,"            and  that his  doctor  then recommended  the menisectomy,  or            arthroscopic  removal  of  menisci, which  was  performed  in            October 1987.  As noted above, although Penaloza continued to            report  pain  after the  surgery,  he last  reported  pain in            January 1988, and, by  April 1988, he experienced no  pain in            either  knee.  At the hearings,  Penaloza also testified that            he needed a  cane to walk,  and that he  had received a  cane                                         -5-            from  the  State Insurance  Fund.   The medical  records show            that, several weeks after he fell, he received a prescription            for a wheelchair from the Fund,  but not that a cane was ever            prescribed or  determined  to  be  medically  necessary  (the            medical reports  note, however, that he  came to appointments            using a cane).                        At the hearings, Penaloza  identified Motrin as one            of  the medications  he was  then taking  and stated  that it            relieved his pain "all the time."  At  the first hearing, the            ALJ also named two other medications -- Indocin and Medrol --            as  being on  a  list that  Penaloza  had submitted  to  him.            Motrin is  a non-narcotic anti-inflammatory analgesic used to            reduce  swelling and  pain.    See  Houts, Baselt  &  Cravey,                                           ___            Courtroom Toxicology (1992) (under  "Ibuprofen").  Indocin is            ____________________            an  anti-inflammatory  analgesic,   see  The   Sloane-Dorland                                                ___  ____________________            Annotated Medical-Legal Dictionary 373 (1987), and  Medrol is            __________________________________            an  anti-inflammatory,  see  Dorland's   Illustrated  Medical                                    _____________________________________            Dictionary  993, 1028  (27th  ed. 1988).   Although  Penaloza            __________            testified that  the pain "does not  disappear completely," he            confirmed that  the medication  made it possible  for him  to            move  around.   At  the first  hearing  he suggested  that an            unidentified medicine  which he took at night  to "relax" may            have  caused him  some sleeplessness,  but that  otherwise he            suffered no side effects from his medications.  At the second            hearing, he testified  that some medications  -- he may  have                                         -6-            been  referring  to Medrol  and Indocin  which were  the only            medications  named besides  Motrin --  caused nausea,  but no            drowsiness.  At  the hearings, Penaloza did  not identify the            medications  he took  during his coverage  period, but  in an            undated document entitled "Claimant's Statement  When Request            for Hearing  is Filed", filled  out presumably  in 1989  when            Penaloza  requested  a   hearing,  Penaloza  identified   the            following medications as the prescription drugs he was taking            at  that  time:    Feldene,  Tolectin,   Naprosyn,  Flexeril,            Clinoril, and  Minipress.1   With the exception  of Minipress            and  Flexeril,  all  of  those  drugs  are  anti-inflammatory            analgesics.2     See  id.  (under   "Piroxicam",  "Tolmetin",                             ___  ___            "Naproxen",    and    "Sulindac").       Unfortunately,   the            prescriptions given in the medical  records for the period of            coverage  are  often   illegible,  but   the  following   are            identifiable:      Motrin,   Feldene,    Naprosyn,   Indocin,            Butazolidin, Darvocet,  and Clinoril.  Darvocet  is a "mildly            effective  narcotic  analgesic"  used  to  relieve  "mild  to            moderate  pain."   See  Courtroom  Toxicology,  supra  (under                               __________________________________            "Propoxyphene).      Butazolidin   is  an   anti-inflammatory                                            ____________________            1.  Penaloza also identified "Asolid",  but it appears not to            be  referenced  in  the   Physicians  Desk  Reference  or  in            Penaloza's medical records.              2.  Minipress  is   a   hypertension  drug,   see   Courtroom                                                          _______________            Toxicology, supra (under the entry "Prazosin"),  and Flexeril            __________  _____            is  a skeletal  muscle  relaxant used  for  relief of  muscle            spasms   associated   with   acute,   painful   muscoskeletal            conditions, see id. (under "Cyclobenzaprine").                          _______                                         -7-            analgesic.    See Dorland's  Illustrated  Medical Dictionary,                          _______________________________________________            supra, at 248, 1278.            _____                      Thus, the  medical record and  Penaloza's testimony            provide  substantial evidence  for the ALJ's  conclusion that            Penaloza's  pain   during  the   coverage  period  had   been            "moderate" and that it had been relieved by  physical therapy            and  analgesics by the time his coverage expired.  In support            of his conclusion that Penaloza's  pain had been relieved  by            analgesics   of   a   "non-narcotic   character,"   the   ALJ            specifically  identified records  from  the  coverage  period            which  prescribed Butazolidin, Feldene,  Motrin and Naprosyn.            (He also  referred to  the Claimant's Statement  which listed            the  medications  taken  in   1989  and  an  exhibit  listing            medications  taken in  1990, including  Indocin.)   As stated            above,  Motrin  is a  non-narcotic analgesic,  which provided            Penaloza  the greatest pain relief,  at least as  of the time            the  hearings were held.   The other analgesic  drugs the ALJ            referred  to all  appear to  have been non-narcotic  as well.            Although  the  ALJ  did  not  mention Darvocet,  which  is  a            narcotic  analgesic, that  medication  appears  to have  been            prescribed only once when Penaloza began physical therapy.                        The ALJ also  stated that  the analgesics  Penaloza            took had no side effects.  His conclusion is supported by the            medical records, which contain no report of any side effects.            Although Penaloza  testified to some side  effects during the                                         -8-            hearings, his testimony was not very probative.  It concerned            medications  administered during  1989 and  1990 and  did not            identify which medications  had caused the side  effects.  In            addition,   although  some  of  those  medications  had  been            prescribed  during the  coverage  period,  the  testimony  on            adverse side  effects can fairly  be said to  have implicated            only  Indocin, which was named  during the second hearing and            was also prescribed once during the period of coverage.                        The ALJ's  decision made  no reference to  the back            injury  which  Penaloza  claimed  disabled  him  during   the            coverage period.    However,  after  discussing  evidence  of            Penaloza's knee  injuries, pain and high  blood pressure, the            ALJ commented that the remaining evidence related only to the            time  after Penaloza's  coverage  had expired.   Because  the            medical records for the coverage period contain no reports of            back  pain or evaluation of any back condition, we infer that            the  ALJ   considered  and  rejected   Penaloza's  claim   of            disability due to back injury or pain.  In the recitation  of            facts in  his appellate  brief, Penaloza describes  a medical            record  from June  1988, which  refers to  "disabling painful            residuals, specially of the  back."  But the ALJ  did not err            in not considering  that record.   Not only  does the  record            describe  a condition existing  three months after Penaloza's            coverage expired, but, more  importantly, it appears to refer            to  a different  patient altogether.   The  patient  with the                                         -9-            painful  back had also had his legs amputated, and thus could            not  have been  Penaloza.   A record  from July  1988 further            indicates that the records of a patient with a back condition            had  inadvertently been  placed in  Penaloza's file,  and the            June 1988  report is  likely to have  been that record.   The            medical records  which do describe Penaloza's  back condition            all pertain  to evaluations  made months after  expiration of            the coverage period.                      At his  first hearing, Penaloza stated  that he had            complained to his physical therapist of  back pain.  Although            his testimony  suggests  that  his  complaints  had  occurred            during therapy  in 1987 during  the coverage period,  he also            stated that  the therapy took place at  the "Medical Center".            But  he was  not treated  at the  Medical Center  until 1989,            after expiration  of the  coverage period.   Furthermore, the            physical  therapist's  notes  from  1987  reflect  Penaloza's            complaints  of knee  pain, but  do not  mention that  he ever            complained  of  back  pain.    Therefore,  the  record  amply            supports the conclusion that  Penaloza did not suffer  from a            disabling back injury or pain during the coverage period.                       II.  Appropriateness of Sedentary Work                           _________________________________                      Penaloza argues that  the ALJ's determination  that            he  could perform sedentary work was wrong because it had not            been  shown that  he  could perform  sedentary work  "without            serious  aggravation to  his  present  physical  impairment."                                         -10-            Penaloza does not state whether he  means his hypertension or            his  knee  condition  by  the  term   "physical  impairment."            However, as long  as the finding that  Penaloza could perform            sedentary  work  is   consistent  with  the   evidence  about            Penaloza's residual functional  capacity ("RFC"),  presumably            sedentary work would not aggravate either condition.                        The  record  contains substantial  support  for the            ALJ's conclusion that Penaloza could safely perform sedentary            work  as  of  March  31,  1988.    Three  uncontradicted  RFC            assessments by non-examining  Social Security physicians  are            in  the record,  one evaluating Penaloza's  hypertension, the            other  two his  knee condition.   Penaloza  submitted no  RFC            assessment, although  the ALJ gave him opportunity  to do so.            The  report   assessing  Penaloza's   RFC  in  view   of  his            hypertension stated:   "Diagnosis hypertension.  Hospitalized            in Jan  '88 because  of hypertensive  crisis.  Rt  hemiplegia            described  but no  detailed neurologic  exam.   No CT  of the            brain.   More recent evaluation = no neurologic deficit.  EKG            =  left axis deviation.  Non specific  ST-T changes.  Chest x            Ray = cardiomegaly.  Heavy work activity should be precluded.            RFC:   medium  work."3     The   assessment  also   evaluated                                            ____________________            3.  The  RFC mistakenly  states that  Penaloza's hypertensive            crisis occurred in January 1988, which would have been during            the coverage  period.   The consulting physician's  confusion            undoubtedly arose  because  some of  the handwritten  records            relating  to  Penaloza's  hospitalization   erroneously  give            January  5, 1988 as his hospitalization date.  Other records,            including  some  stamped  by   a  dating  device,  which  are                                         -11-            Penaloza's  exertional  capabilities by  checking appropriate            spaces  on the RFC form.  It indicated that, despite strength            limitations imposed by his hypertension, Penaloza could  lift            and  carry 50 pounds and frequently lift and carry 25 pounds,            and that  he could  stand, walk and  sit about six  hours per            eight-hour day and push or pull up  to 50 pounds using either            foot  or  hand  controls.     According  to  the  assessment,            Penaloza's hypertension did not  affect his ability to climb,            balance, stoop,  kneel, crouch, crawl or engage in fine motor            activities.                           On March  1, 1989,  Dr.  Irizarry Rivera  described            Penaloza's  knee  condition  as  follows:    "Bilateral  torn            menisci.   [B]oth knees  repaired arthroscopically  by 10/87.            [T]reated  [with]  physic[al]  therapy,  had  recurrent  knee            effusions  which subsided  by  4/88 &  painless  knees."   He            assessed  Penaloza's strength  limitations  by  checking  the            appropriate spaces,  concluding  that Penaloza  retained  the            capacity to lift  and carry  up to 50  pounds, to  frequently            lift and carry up to 25 pounds, to sit, stand  and walk about                                            ____________________            interspersed  with  the erroneous  handwritten  records, make            clear  that the  hypertensive crisis  occurred on  January 5,            1989,  after   the  coverage   period  had  expired.     (The            handwritten error appears to reflect the fact that a new year            had  just begun and the person writing  down the date had not            yet become accustomed  to writing "1989".)   The "more recent            evaluation[s]", including the results of the EKG and chest X-            ray, which  were referred to  in the  RFC, actually  predated            Penaloza's hypertensive  crisis and were  within the coverage            period.                                           -12-            six hours per eight-hour day, and to push and pull using foot            controls up to "50/25 [pounds]." (By  implication, Penaloza's            ability to push and  pull hand controls was unlimited.)   Dr.            Irizarry  further indicated  that Penaloza could  balance and            stoop frequently, although he  could climb, kneel, crouch and            crawl  only  occasionally, and  that  his  fine motor  skills            (reaching, handling, fingering, feeling) were unimpaired.  On            June 14, 1989, Dr.  Acevedo Defillo described Penaloza's knee            condition  in almost  the same  words as  Dr. Irizarry.   His            assessment  of Penaloza's  physical capacity  was essentially            the same as Dr. Irizarry's except that he found that Penaloza            could push and pull both hand and foot controls  "[t]o 50 lbs            max."  Dr. Acevedo also found that Penaloza could balance and            stoop  frequently, and  climb, kneel,  crouch and  crawl only            occasionally.   He found Penaloza's  fine motor skills  to be            unimpaired.  Thus,  there was basic agreement between the two            assessments as to  what Penaloza's  RFC was in  light of  his            knee condition.                        The  ALJ  found   Penaloza's  residual   functional            capacity  to be more restricted.  He determined that Penaloza            could perform  only sedentary  work.   The difference  in the            physicians' evaluations and the ALJ's appears to be based  on            Penaloza's   testimony   describing    the   factors    which            precipitated pain in his legs, evidence not considered by the            consulting  physicians who reviewed only the medical records.                                         -13-            In his decision,  the ALJ stated  that "constant or  frequent            lower extremity movement would  precipitate the pain, as also            would  . .  . standing  or walking  for prolonged  periods of            time."  Essentially, then, the ALJ's conclusion that Penaloza            could perform sedentary work  implies his determination  that            sedentary work would not aggravate Penaloza's knee condition.            The  ALJ  could not  himself  have  assessed  the  effect  of            sedentary work on Penaloza's hypertension  since Penaloza did            not testify  as to any work-inhibiting  symptoms arising from            his hypertension.   Presumably, however,  since Penaloza  had            been  evaluated by a physician  as having the  RFC to perform            medium work despite his hypertension,  it can be assumed that            the  performance  of  sedentary  work  would  not  exacerbate            Penaloza's hypertension.   Cf.  20 C.F.R.    404.1567(c) ("If                                       ___            someone can  do medium work, we determine  that he or she can            also do sedentary and light work.").                      In  any event, the  physicians' assessments provide            support for  the  ALJ's  determination  that  Penaloza  could            perform  sedentary work.   The  regulations  define sedentary            work as work involving  sitting, with occasional standing and            walking, and lifting no  more than 10 pounds at  a time, with            occasional lifting or carrying of articles like docket files,            ledgers, and small tools.   20 C.F.R.   404.1567(a).   Social            Security   Ruling  83-10   defines  "occasionally"   to  mean            "occurring  from very little up to one-third of the time," so                                         -14-            that  periods  of  standing   or  walking  at  the  sedentary            exertional level should comprise no more than about two hours            per  eight-hour  work  day  and sitting  would  comprise  the            remaining  six hours.    The  Ruling  also states  that  most            unskilled sedentary jobs  "require good use of  the hands and            fingers  for repetitive  hand-finger  actions."   SSR  83-10,            reprinted  in  [Rulings   1983-91]  West's  Social   Security            _____________            Reporting Service, at 29.  The performance  of sedentary work            is  well within  the  strength limitations  indicated in  all            three  RFC assessments,  accordingly, and  involves primarily            hand  and   finger  skills  which  Penaloza   is  capable  of            performing without limitation.                      Certain   non-strength    limitations   were   also            described in the  knee RFC assessments.   Penaloza was stated            to  be   able  to  climb,   kneel,  crouch  and   crawl  only            occasionally.    But  even  those limitations  appear  to  be            consistent with  the performance of sedentary  work, in which            the ability to sit predominates, with only occasional walking            and  standing.   Furthermore, the  Rulings indicate  that the            ability to climb,  kneel, crouch and crawl would  most likely            be  infrequent,   but  certainly  no  more   than  occasional            activities  in  sedentary work.    Ruling  83-14 states  that            "[r]elatively  few  jobs  in  the  national  economy  require            ascending or descending ladders and scaffolding" and that "to            perform substantially all  of the exertional  requirements of                                         -15-            most sedentary . . . jobs, a person would not  need to crouch            . . . ."   See id. at 44.   Similarly, Ruling 85-15 indicates                       _______            that  crawling is  an  "extremely rare  factor" in  sedentary            work, that  some limitation in climbing  would not ordinarily            have a "significant effect  on the broad world of  work," and            that   a  limitation   on  kneeling   "would  be   of  little            significance in the broad world of work."  See id. at 93, 97.                                                       _______            Accordingly, we conclude  that there is substantial  evidence            in the record to show that,  as of the date Penaloza was last            insured,  the   performance  of  sedentary   work  would  not            aggravate his hypertension or knee condition.                        III.  Exclusive Reliance on the Grid                            ______________________________                      The ALJ stated in his findings that Penaloza had no            nonexertional   limitations,   and   he    therefore   relied            exclusively on Rule 201.25  of the Grid (20 C.F.R.  Part 404,            Subpart P,  Appendix 2)  to determine  that Penaloza was  not            disabled.   According to Penaloza, the ALJ erred since he had            nonexertional  limitations, consisting  "mainly of  pain" and            his use of  a cane  which would make  it impossible to  carry            work materials while  walking.  As a result,  Penaloza avers,            the ALJ could not rely exclusively on the Grid.                   We  find  no error  in the  ALJ's  reliance on  the Grid            insofar as pain and  Penaloza's use of a cane  are concerned.            Under  the regulations,  the  determination whether  pain  is            exertional or nonexertional  depends upon the  precise aspect                                         -16-            of physical functioning that is affected by the pain.  See 20                                                                   ___            C.F.R.   404. 1569a(a)-(c).  Pain is an exertional impairment            when  it  affects  strength  requirements,  such  as sitting,            standing and walking.  See id. (a).  It is nonexertional when                                   _______            it  affects requirements  such  as  mental,  manipulative  or            postural  work  function.     See  id.  (c)(1).    Penaloza's                                          ________            testimony  at the  hearings attempted  to establish  that his            knee and back condition and  related pain precluded him  from            sitting, standing or walking.  Consistent with Penaloza's own            approach, the  ALJ determined that  Penaloza's knee condition            affected his ability to stand and  walk (but not to sit), and            the  ALJ found that Penaloza  could not return  to his former            work as a security guard which required considerable standing            and walking, but that he could perform sedentary work.  Thus,            the record fully justified  the ALJ's treatment of Penaloza's            pain as an exertional limitation.  Nor was Penaloza's alleged            use  of a cane  a nonexertional limitation  since it affected            his  ability to  carry  work materials,  and  carrying is  an            exertional function.  See id. (a).                                     _______                      Although  Penaloza   does   not  point   to   other            nonexertional  limitations,  the   RFC  assessments  by  Drs.            Irizarry  and  Acevedo indicated  that Penaloza's  ability to            climb,  kneel,  crouch and  crawl  was  limited by  his  knee            condition.   Climbing, kneeling, crouching  and crawling  are            nonexertional  postural functions, see id. (c)(1)(vi), which,                                               _______                                         -17-            normally,  would  preclude exclusive  reliance  on  the Grid.            Nevertheless, the  ALJ's reliance on the  Grid is supportable            here.  As Rulings 83-14 and 85-15 make clear, those functions            are rarely required in sedentary work.  Moreover, Penaloza is            not completely prohibited from climbing,  kneeling, crouching            and  crawling, but  may  in fact  engage in  those activities            occasionally.      Consequently,   Penaloza's   nonexertional            limitations  would not  significantly erode  his occupational            base, and the  ALJ was  entitled to rely  exclusively on  the            Grid.  See Ortiz  v. Secretary of Health and  Human Services,                   _________     _______________________________________            890  F.2d 520  (1st Cir.  1989) (the  Grid may  be relied  on            exclusively  to  yield  a  finding  as  to  disability  if  a            nonexertional  impairment, even  a significant  one, has  the            effect only of reducing the occupational base marginally).                        Although the ALJ did not expressly determine, as he            should have,  that  those nonexertional  limitations did  not            significantly  erode  Penaloza's   occupational  base,   that            determination  may  be  inferred  from his  analysis  of  the            severity of  Penaloza's knee  condition.  The  ALJ determined            that,  at  the  time  Penaloza's coverage  expired,  both  of            Penaloza's  knees  showed  good  muscular  strength  with  no            swelling, heat or pain, that when he had pain it responded to            medication and therapy, that  therapy had increased his range            of motion, and  that his  condition would not  keep him  from            pursuing   recreational   activities   or   light   household                                         -18-            maintenance.   However, the ALJ also  concluded that Penaloza            could not use his  lower extremities for "constant repetitive            movements," which clearly would encompass climbing, kneeling,            crouching and crawling.  In Frustaglia v. Secretary of Health                                        __________    ___________________            and  Human  Services,  829  F.2d  192  (1st  Cir.  1987),  we            ____________________            concluded  in a  similar  situation that  an  ALJ could  rely            exclusively on  the Grid.   In Frustaglia,  the nonexertional                                           __________            limitation at issue was  bending, the ALJ had found  that the            claimant could  perform the full range of light and sedentary            work although he  could not engage  in repeated bending,  and            Rulings   indicated  that  bending  was  only  an  occasional            requirement  in light and sedentary work.  We stated that "by            definition [repeated  bending] is a more  strenuous mode than            occasional activity"  and that  "[i]t is fairly  obvious that            such  a restriction  would  have very  little  effect on  the            ability to perform the full range of work at either the light            or sedentary level."   Id. at 195.   Similarly, here the  ALJ                                   ___            found  that  Penaloza  could  not engage  in  repetitive  leg            movements,  which would include climbing, crouching, crawling            and kneeling, and the Rulings make it "fairly obvious" that a            limitation  permitting the  occasional  performance of  those            activities would have little  effect on Penaloza's ability to            perform substantially  all  requirements of  sedentary  work.            Accordingly, although  it would have been  preferable for the            ALJ  to  have   expressly  found  that   Penaloza's  postural                                         -19-            limitations  did not  significantly  erode  his  occupational            base, and to have  supported his finding by reference  to the            record or Rulings, under the  circumstances his failure to do            so does not require remand.                        IV.  Remaining Claims                            ________________                      Penaloza also appears to  claim that the ALJ failed            to take into account  the combined effects of his  mental and            physical  conditions.   Penaloza's  first visit  to a  mental            health  clinic  was at  his  attorney's  suggestion some  six            months after the  coverage period had  expired.  Thus,  there            was substantial evidence  to support the  ALJ's determination            that  Penaloza was  not  disabled by  any  nervous or  mental            condition, and  so there was no  need to consider  how such a            condition,   when   combined    with   Penaloza's    physical            impairments,  affected his  capacity for  substantial gainful            employment.    Moreover,  the  text  of  the  ALJ's  decision            indicates  that   he  considered  the   combined  effects  of            Penaloza's  physical  conditions  and  pain.    He  drew  the            conclusions  he  did about  Penaloza's  physical capabilities            after   "considering   the  claimant's   musculoskeletal  and            hypertensive  condition plus  the above  described discomfort            and mild to moderate pain."                        Penaloza  also  alleges  that  the  ALJ cited  only            evidence favorable to the Secretary, disregarded the  medical            evidence  of  his   disability,  and  based   the  disability                                         -20-            determination on his  own medical  opinion.   He provides  no            detail as to what evidence the ALJ allegedly disregarded, and            does  not  describe  in  what respect  the  ALJ  ignored  the            opinions  of examining or consulting physicians, or otherwise            based  his   disability  determination  on  his  own  medical            opinion.   We have reviewed the ALJ's decision and the record            and find  no error  of the kind  Penaloza has  alleged.   The            ALJ's determination  that  Penaloza could  perform  sedentary            work ascribes a functional capacity to Penaloza which is well            within the  limitations described in  the uncontradicted  RFC            assessments of record.                      The decision of the district court is affirmed.                                                            ________                                         -21-